Citation Nr: 0637956	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  99-18 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a chronic acquired 
cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
July 1981 and from December 1981 to June 1992.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The record shows that the veteran brought an appeal to the 
United States Court of Appeals for Veterans Claims (Court) 
from a July 2005 Board decision that denied entitlement to 
service connection for a chronic acquired cervical spine 
disorder.  In June 2006, the Court vacated the July 2005 
Board decision and remanded the appellant's case to the Board 
for compliance with the instructions in the joint motion of 
the parties before the Court, readjudication and the issuance 
of a new decision.  In August 2006, the Board received the 
veteran's response to its July 2006 letter inviting 
additional evidence and/or argument regarding the claim 
wherein he advised the Board that he had nothing else to 
submit.  In August 2006, the veteran's representative 
submitted additional argument directed to the appeal issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In responding to the Board's July 2006 correspondence, the 
veteran's representative requested that the Board implement 
the instructions for further development of the claim that 
appeared in the joint motion of the parties at the Court.

The parties to the joint motion agreed that the duty to 
assist was not met in that the VA medical opinion in January 
2005 the Board relied on was inadequate since the examiner 
did not address relevant medical evidence.  The parties noted 
that this evidence consisted of service medical records that 
referred to treatment for the cervical spine.  Thus, the 
parties agreed that the duty to assist was not fulfilled and 
that the Board should obtain an opinion from a "qualified 
physician" that addressed the etiology of the veteran's 
current cervical spine disability. 




Accordingly, the case is remanded for the following action: 

1.  The veteran should be asked to identify 
all medical treatment for the cervical spine 
at any time prior to, during or since 
military service. The AMC should assist the 
veteran in obtaining all relevant medical 
evidence. If records sought are not obtained, 
the AMC should notify the veteran of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken. Once obtained, 
all records must be permanently associated 
with the claims folder.

2.  The AMC should arrange for the veteran to 
undergo an examination by an orthopedic 
specialist to include on a fee basis if 
necessary.  It is imperative that the 
examiner review the pertinent medical records 
and other evidence in the claims file, to 
include any additional evidence obtained 
pursuant to this remand.  The examining 
orthopedic specialist should report any and 
all appropriate diagnoses of cervical spine 
disability found.  Specifically, the examiner 
should respond to the following question: Is 
it more likely (greater than 50 percent 
probability), less likely (less than 50 
percent probability), or at least as likely 
as not (50 percent probability) that the 
veteran's current cervical spine disability 
is related to the veteran's period of service 
on a direct basis in light of the cervical 
spine complaints and radiology findings noted 
during military service?  If the orthopedic 
specialist finds that the cervical spine 
disability preexisted military service, the 
examiner should express an opinion as to the 
likelihood the disability was aggravated in 
service.  A rationale must be provided for 
all opinions expressed.

3.  When the above development has been 
completed, the RO should review the expanded 
record and readjudicate the issue on appeal. 
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued and the veteran and his 
representative should be afforded an 
opportunity to respond. The SSOC must contain 
notice of all relevant actions taken on the 
claim, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues currently on appeal. 
Additionally, if the veteran does not appear 
for a scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2005).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matters which the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



